      Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 1 of 45



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

_______________________________________
                                        )
JEFFREY A. LOVITKY                      )
1776 K Street, NW, Suite 800            )
Washington D.C. 20006                   )
Plaintiff,                              )
                                        )
                                        )
v.                                      ) Civil Action No. 19-cv-01454-CKK
                                       )
                                        )
DONALD J. TRUMP,                        )
in his official capacity as             )
President of the United States         )
                                        )
                                        )
Defendant                              )
_______________________________________)

      PLAINTIFF’S MOTION FOR A PRELIMINARY AND PERMANENT
                           INJUNCTION

       Pursuant to Federal Rule of Civil Procedure 65 and Local Civil Rule 65.1,

Plaintiff respectfully moves this Court for a preliminary injunction, directing Defendant

to amend his financial disclosure statements dated May 15, 2018 and May 15, 2019 for

the purpose of segregating voluntarily reported liabilities from liabilities that he was

required to report.

       Plaintiff also respectfully moves for the Court to advance its determination of the

merits pursuant to Rule 65(a)(2) and issue a permanent injunction to the same effect.

Pursuant to Local Civil Rule 65.1(d), Plaintiff respectfully requests a hearing on this

motion at the Court’s earliest possible convenience and within 21 days after the filing of

this motion.




                                              1
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 2 of 45



       In support of this motion, Plaintiff submits the attached memorandum of law and

a proposed order.1

                                                  Respectfully submitted,

                                                  /s/ Jeffrey A. Lovitky
                                                   ____________________
                                                  D.C. Bar Number 404834
                                                  1776 K Street, N.W., Suite 800
                                                  Washington D.C. 20036
                                                  Tel: (202) 429-3393
                                                  Fax: (202) 318-4013
                                                  Email: jefflovitky@gmail.com




1
 This motion and the accompanying legal memorandum as well as Plaintiff’s declaration
was served on Defendant together with a copy of the Complaint.

                                          2
        Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 3 of 45



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

_______________________________________
                                        )
JEFFREY A. LOVITKY                      )
1776 K Street, NW, Suite 800            )
Washington D.C. 20006                   )
Plaintiff,                              )
                                        )
                                        )
v.                                      ) Civil Action No. 19-cv-01454-CKK
                                       )
                                        )
DONALD J. TRUMP,                        )
in his official capacity as             )
President of the United States         )
                                        )
                                        )
Defendant                              )
_______________________________________)

          PLAINTIFF’S MEMORANDUM IN SUPPORT OF HIS MOTION
            FOR A PRELIMINARY AND PERMANENT INJUNCTION
        Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 4 of 45



                                             TABLE OF CONTENTS

                                                                                                                              Page

I. INTRODUCTION..........................................................................................................1

II. BACKGROUND AND PROCEDURAL HISTORY...................................................1

III. STANDARD OF REVIEW.........................................................................................3

IV. PLAINTIFF HAS STANDING TO PURSUE THIS ACTION.................................4

      (a) Plaintiff Has Suffered an Injury in Fact................................................................4

      (b) Plaintiff Suffered the Specific Injuries That the EIGA Was
          Intended to Prevent.... ..........................................................................................8

      (c) The President Is Subject to Mandamus/Injunctive Relief and Is
           Also Subject to Declaratory Judgment Relief.....................................................13

V. PLAINTIFF MAY OBTAIN JUDICIAL REVIEW EVEN THOUGH
   THE EIGA DOES NOT PROVIDE A PRIVATE CAUSE OF ACTION..................20

VI. EACH OF THE PRELIMINARY INJUNCTION FACTORS FAVORS
GRANTING PLAINTIFF’S MOTION............................................................................24

        (a) Plaintiff Is Likely to Succeed on The Merits.....................................................24

               (1) The President Had A Ministerial Duty to Differentiate Personal
               Liabilities from Non-Personal Business Liabilities.........................................24

               (2) There Were No Reportable Unrelated Business Liabilities......................32

               (3) The President Owes A Duty to Plaintiff to Specifically Identify Personal
               Liabilities.........................................................................................................33

          (b) Plaintiff Will Suffer Irreparable Harm in The Absence Of A
          Preliminary Injunction...........................................................................................35

          (c) The Balance of Equities Tip in Plaintiff’s Favor............................................36

          (d) An Injunction Is in The Public Interest............................................................37

CONCLUSION.................................................................................................................38




                                                                 i
             Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 5 of 45



                                               TABLE OF AUTHORITIES
Cases
                                                                                                                                     Page(s)
Bell v. Hood, 327 U.S. 678, 66 S. Ct. 773 (1946) ................................................................. 19
Chamber of Commerce v. Reich, 74 F.3d 1322 (D. C. Cir. 1996) ........................................
17,21,23
Citizens for Responsibility & Ethics in Wash. v. Cheney, 593 F. Supp. 2d 194 (D.D.C. 2009)
17,19,24
Clinton v. City of New York, 524 U.S. 417, 118 S. Ct. 2091, 141 L. Ed. 2d 393 (1998) ...... 20
Clinton v. Jones, 520 U.S. 681, 117 S. Ct. 1636 (1997) ....................................................... 20
Davis v. Pension Benefit Guar. Corp., 571 F.3d 1288–92 (D.C. Cir. 2009) ........................ 4
Elec. Privacy Info. Ctr. v. Presidential Advisory Comm'n on Election Integrity, 878 F.3d 371
(D.C. Cir. 2017) .................................................................................................................... 7,13
Federal Election Comm'n v. Akins, 524 U.S. 11, 118 S. Ct. 1777 (1998) ............................
6,10,13
Franklin v. Massachusetts, 505 U.S. 788, 112 S. Ct. 2767 (1992) ....................................... 15,19
Freedom Watch, Inc. v. Obama, 807 F. Supp. 2d 28 (D.D.C. 2011) .................................... 17,24
Friends of Animals v. Jewell, 824 F.3d 1033 (D.C. Cir. 2016) ............................................ 7
Friends of Animals v. Jewell, 828 F.3d 989 (D.C. Cir. 2016) .............................................. 7,9,11
Ganem v. Heckler, 746 F.2d 844 (1984) ............................................................................... 21,22
Hernandez-Avalos v. INS, 50 F.3d 842 (10th Cir. 1995) ...................................................... 24
Consol. Edison Co. of N.Y., Inc. v. Ashcroft, 286 F.3d 600 (D.C. Cir. 2002) ...................... 23
In re Cheney, 334 F.3d 1096 (D.C. Cir. 2003) ..................................................................... 23
In re Cheney, 406 F.3d 723 (D.C. Cir. 2005) ....................................................................... 5
Judicial Watch v. Nat'l Energy Policy Dev. Grp., 219 F. Supp. 2d 20 (D.D.C. 2002) ......... 24
Judicial Watch, Inc. v. Nat'l Energy Policy Dev. Grp., 233 F. Supp. 2d 16 (D.D.C. 2002) . 17
Judicial Watch, Inc. v. United States DOC, 736 F. Supp. 2d 24 (D.D.C. 2010) .................. 24
Kendall v. United States, 37 U.S. 524 (1838) ....................................................................... 22
Lawson v. United States, 176 F.2d 49 (D.C. Cir. 1949) ....................................................... 14
League of Women Voters of U.S. v. Newby, 838 F.3d 1 (D.C. Cir. 2016) ............................ 4
Lovitky v. Trump, 308 F. Supp. 3d 250 (D.D.C. 2018) ......................................................... 4
Lovitky v. Trump, No. 18-5105, 2019 U.S. App. LEXIS 7658 (D.C. Cir. Mar. 15, 2019) ... 4
Lujan v. Defenders of Wildlife, 504 U.S. 555, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992) .. 5,34
Marbury v. Madison, 5 U.S. 137, 2 L. Ed. 60 (1803) ........................................................... 22
Mountain States Legal Found. v. Bush, 306 F.3d 1132 (D.C. Cir. 2002) ............................. 17
Nader v. FEC, 725 F.3d 226 (D.C. Cir. 2013) ...................................................................... 10
Nat'l Fed'n of the Blind v. Spellings, 562 F. Supp. 2d 74 (D.D.C. 2008) ............................. 33
Nat. Res. Def. Council v. Pena, 147 F.3d 1012 (D.C. Cir. 1998) ......................................... 16
Nat’l Wildlife Fed’n v. United States, 626 F.2d 917 (D.C. Cir. 1980) ..................................
14,15,18
NTEU v. Nixon, 492 F.2d 587 (D.C. Cir. 1974) ...................................................................
14,16,18,19
Perez v. Mortg. Bankers Ass'n, 135 S. Ct. 1199 (2015) ....................................................... 28,29
Pub. Citizen v. United States Dep't of Justice, 491 U.S. 440, 109 S. Ct. 2558 (1989) ......... 13
Save Our Cumberland Mountains, Inc. v. Hodel, 826 F.2d 43 (D.C. Cir. 1987) ................. 18
Sherley v. Sebelius, 644 F.3d 388 (D.C. Cir. 2011) .............................................................. 4


                                                                    ii
              Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 6 of 45



Swan v. Clinton, 100 F.3d 973 (D.C. Cir. 1996) .................................................................. 16,18
Timken Co. v. Simon, 539 F.2d 221 (D.C. Cir. 1976) ........................................................... 24
United Gov't Sec. Officers, Local No. 52 v. Chertoff, 587 F. Supp. 2d 209 (D.D.C. 2008) . 19,24
United States v. Nixon, 418 U.S. 683, 94 S. Ct. 3090 (1974) ............................................... 21
United States v. Oakar, 111 F.3d 146 (D.C. Cir. 1997) ........................................................ 10,28
Washington Legal Foundation v. United States Sentencing Comm'n, 89 F.3d 897 (D.C. Cir.
1996) ..................................................................................................................................... 23
Waterkeeper All. v. EPA, 853 F.3d 527 (D.C. Cir. 2017) ..................................................... 6
Zivotofsky v. Sec'y of State, 444 F.3d 614 (2006) ................................................................. 7,8

Statutes
5 U.S.C. app. § 101 ............................................................................................................... 2,3
5 U.S.C. App. § 102 ..............................................................................................................
6,27,29,31,33
5 U.S.C. app. § 105 ............................................................................................................... 8,33
5 U.S.C. § 552 ....................................................................................................................... 7
28 U.S.C. §1361 .................................................................................................................... 21
28 U.S.C. § 1361 .................................................................................................................. 14,24

Rules
5 C.F.R § 2634.305 ............................................................................................................... 6,28
5 C.F.R § 2634.311 ............................................................................................................... 6
5 C.F.R. § 2634.105 .............................................................................................................. 28
5 C.F.R. § 2634.311 .............................................................................................................. 28
5 C.F.R. § 2634.405 .............................................................................................................. 36
5 C.F.R. § 2634.605 .............................................................................................................. 31,32
57 Fed. Reg. 11800 (April 7, 1992) ...................................................................................... 28

Legislative History
Ethics in Government Act of 1977, House Committee on the Judiciary,
H. Rpt. 95-800, 95th Cong., 1st Sess., Nov. 2, 1977.............................................................8,9,10

Public Officials Integrity Act of 1977, Senate Committee on Governmental Affairs,
S. Rpt. 95-170, 95th Cong., 1st Sess., May 16, 1977............................................................9,31

Other Authorities
Mandamus and Venue Act of 1962 and "Nonstatutory" Judicial Review of Federal
Administrative Action 81 Harv. L. Rev. 308 (1967) ............................................................. 21




                                                                      iii
      Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 7 of 45




I. INTRODUCTION

        The Ethics in Government Act (“EIGA”) requires public disclosure of the

President’s liabilities in excess of $10,000. However, the President obscured the

liabilities he was required to disclose, i.e., his debts as well as the debts of his spouse and

dependent child (hereinafter referred to as “personal liabilities”), by commingling them

with liabilities incurred by business entities for which neither he, his spouse, or

dependent child were liable (hereinafter referred to as “non-personal liabilities"). As a

result, Plaintiff lacks the information to which he is entitled by law, i.e., specific

identification of personal liabilities.

        The President’s failure to specifically identify the personal liabilities he was

required to disclose deprives Plaintiff of the information required to evaluate whether the

President’s decisions have been or will be impacted by personal financial considerations.

As a consequence, Plaintiff will suffer irreparable injury, because he will be unable to

make an informed voting decision in connection with the March 3, 2020 Texas

Presidential primary election, as well as the November 3, 2020 general election. Plaintiff

therefore seeks a preliminary injunction requiring the President to disclose his liabilities

in a timely fashion, so that he may make informed voting decisions.

II. BACKGROUND AND PROCEDURAL HISTORY

        On May 16, 2016, the President filed a financial disclosure report with the Federal

Election Commission (hereinafter “FEC”). This report was required by the provisions of

the Ethics in Government Act (hereinafter “EIGA”), 5 U.S.C. app. § 101 et seq. The

President’s financial disclosures were made on Office of Government Ethics (hereinafter




                                               1
      Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 8 of 45



“OGE”) Form 278e. The President certified his financial disclosures as being “true,

complete and correct.” Compl. ¶ 14.

        On or about December 15, 2016, Plaintiff filed an application for a copy of the

May 16, 2016 report through the website of the OGE. Compl. ¶ 15. On December 19,

2016, the OGE sent an email to Plaintiff attaching copies of the May 16, 2016 financial

disclosure report. Id.

        Upon further review and investigation of the President’s financial disclosure

report, Plaintiff became aware that Part 8 of the report commingled his debts with the

debts of various business entities. On January 23, 2017, Plaintiff sent a letter via certified

mail to White House Counsel Donald McGahn expressing his concerns pertaining to this

matter and requesting his response. Compl. ¶ 12, Ex. 6.1 No response was ever received

by Plaintiff to this letter. Id.

        On March 14, 2017, Plaintiff filed an action in the United States District Court for

the District of Columbia against President Trump in his official capacity. Compl. ¶ 12.

The second amended complaint filed on July 30, 2017 alleged that President Trump

obscured his liabilities by commingling them with the debts of business entities for he

was not liable. Id. Plaintiff sought relief in the nature of mandamus for the purpose of

requiring the President to identify his liabilities in excess of $10,000. The July 30, 2017

amended complaint further sought alternative relief in the form of a Declaratory

Judgment adjudicating that the President violated the provisions of the EIGA by failing to

identify his debts. Id.




1
 . The numbered exhibits identified in this memorandum are the numbered exhibits
attached to the Complaint. Thus, Exhibit 6 refers to Exhibit 6 of the Complaint.

                                              2
      Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 9 of 45



       On April 10, 2018, the district court dismissed the action for want of Article III

standing. Lovitky v. Trump, 308 F. Supp. 3d 250 (D.D.C. 2018). On April 12, 2018,

Plaintiff filed an appeal to the U.S. Court of Appeals for the District of Columbia Circuit.

The Court of Appeals issued its decision on March 15, 2019. Lovitky v. Trump, No. 18-

5105, 2019 U.S. App. LEXIS 7658 (D.C. Cir. Mar. 15, 2019). The Court of Appeals held

that the President could not be sued in his official capacity, because the challenged May

15, 2016 financial disclosure statements were filed prior to the date he assumed office.

       Plaintiff thereafter filed this action challenging the President’s financial disclosure

reports filed on May 15, 2018 and May 15, 2019. The debts reported on these financial

reports are substantially similar to the debts reported on the 2016 financial disclosures.

The instant action similarly alleges that the President commingled personal liabilities

with non-personal liabilities. Compl. ¶ 4.

III. STANDARD OF REVIEW

       In order to obtain a preliminary injunction, plaintiff must show that (1) he is likely

to succeed on the merits, (2) he is likely to suffer irreparable harm in the absence of

preliminary relief, (3) the balance of the equities tips in his favor, and (4) an injunction is

in the public interest. Sherley v. Sebelius, 644 F.3d 388, 392 (D.C. Cir. 2011) (quoting

Winter v. NRDC, 555 U.S. 7 (2008)). The D.C. Circuit has adopted a “sliding scale”

approach when evaluating these factors. Sherley, 644 F.3d at 392. Accordingly, if the

“movant makes an unusually strong showing on one of the factors, then it does not

necessarily have to make a strong showing on another factor.” Davis v. Pension Benefit

Guar. Corp., 571 F.3d 1288, 1291–92 (D.C. Cir. 2009). But see League of Women Voters

of U.S. v. Newby, 838 F.3d 1, 7 (D.C. Cir. 2016) (stating that the court has “not yet




                                               3
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 10 of 45



decided” whether the sliding scale approach continues to apply post-Winter).

          IV. PLAINTIFF HAS STANDING TO PURSUE THIS ACTION

          To establish Article III standing, Plaintiff must show that (1) he has "suffered an

injury in fact;" (2) the injury is "fairly traceable to the challenged action of the

defendant" and, (3) it is likely that the injury "will be redressed by a favorable decision."

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S. Ct. 2130, 119 L. Ed. 2d 351

(1992).

(a) Plaintiff Has Suffered an Injury in Fact

          In Federal Election Comm'n v. Akins, 524 U.S. 11, 118 S. Ct. 1777 (1998), the

Supreme Court held that a plaintiff "suffers an injury in fact when the plaintiff fails to

obtain information which must be publicly disclosed pursuant to a statute." Id. at 21

(quoting Pub. Citizen v. Dep't of Justice, 491 U.S. 440, 449, 109 S. Ct. 2558, 105 L. Ed.

2d 377 (1989)). As noted in Waterkeeper All. v. EPA, 853 F.3d 527, 534 (D.C. Cir.

2017), depriving a member of the public of information to which he is statutorily entitled

is “injury enough” to confer standing. No further injuries need be alleged.

          Plaintiff satisfied this test because he was entitled under the EIGA to “full and

complete” disclosure of personal liabilities in excess of $10,000. 5 U.S.C. App. §

102(a)(4); 5 U.S.C. app. § 102(b)(1)(B); 5 U.S.C. app. § 102(e)(1); 5 C.F.R § 2634.305;

5 C.F.R § 2634.311(a)(3). Plaintiff further alleges that the information to which Plaintiff

is entitled was not disclosed, because the President obscured the personal liabilities he

was required to report by commingling them with voluntarily reported liabilities of

business entities. Compl. ¶¶ 1, 4, 45.




                                                4
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 11 of 45



       In Friends of Animals v. Jewell, 824 F.3d 1033, 1040-41 (D.C. Cir. 2016)

(Friends of Animals I), the court applied a more stringent test than in Waterkeeper to

determine whether sufficient injury exists for standing purposes.2 The court held that:

       a denial of access to information can work an injury in fact for standing purposes,
       at least where a statute (on the claimants' reading) requires that the information
       be publicly disclosed and there is no reason to doubt their claim that the
       information would help them. (internal quotations and citations omitted).

       All that is required by Friends of Animals I, beyond the mere non-receipt of

information, is that Plaintiff demonstrate that the information ‘would help him.’ Id. This

is all that is needed to satisfy the requirement for a “concrete and particularized” injury

under Friends of Animals I. Id., at 1042. Plaintiff satisfied the Friends of Animals I test,

by alleging that the information sought would help him in (a) making an independent

judgment as to whether the President has been or will be influenced by conflicts of

interests, (b) evaluating the past performance of the President, (c) making an informed

voting decision and (d) participating in the political process in an informed manner.

Compl. ¶¶ 6-8.

       In Friends of Animals v. Jewell, 828 F.3d 989, 992 (D.C. Cir. 2016) (Friends of

Animals II), the court articulated a somewhat different test to determine whether a litigant

has standing to allege an informational injury. The court held that a party:

       suffers sufficiently concrete and particularized informational injury where the
       plaintiff alleges that: (1) it has been deprived of information that, on its
       interpretation, a statute requires the government or a third party to disclose to it,
       and (2) it suffers, by being denied access to that information, the type of harm
       Congress sought to prevent by requiring disclosure.




2
 Plaintiff cites in this memorandum Friends of Animals v. Jewell, 824 F.3d 1033 (D.C.
Cir. 2016) (Friends of Animals I), and Friends of Animals v. Jewell, 828 F.3d 989 (D.C.
Cir. 2016) (Friends of Animals II).

                                              5
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 12 of 45



       As further explained in Friends of Animals II, the scope of the second prong of

this inquiry depends upon the type of harm that Congress sought to remedy in requiring

disclosure. In certain cases, “a plaintiff suffers the type of harm Congress sought to

remedy when it simply seeks and is denied specific agency records." Id., quoting Pub.

Citizen v. United States Dep't of Justice, 491 U.S. 440, 449-50, 109 S. Ct. 2558 (1989)

(internal quotations omitted). An example of an informational injury falling in this

category is denial of records that must be produced under the Freedom of Information

Act (FOIA), 5 U.S.C. § 552. Zivotofsky v. Sec'y of State, 444 F.3d 614, 617 (2006). In

other informational injury cases, a plaintiff must go a step further, and allege that

nondisclosure has caused it to suffer the specific type of harm from which Congress, in

mandating disclosure, sought to protect against. Friends of Animals II, 828 F.3d at 992.

See also Elec. Privacy Info. Ctr. v. Presidential Advisory Comm'n on Election Integrity,

878 F.3d 371 (D.C. Cir. 2017).

       Plaintiff satisfies the first prong of the informational injury analysis because he

has not received information that, based on his interpretation, the statute required be

disclosed, i.e., personal liabilities that the President was required to report. Compl. ¶¶ 1,

4, 6, 8, 40, 45-47. Plaintiff also satisfies the second prong of the injury analysis by virtue

of being denied access to information pertaining to these personal liabilities. No further

injury need be alleged.

       The asserted injury in this case is similar to the injury that is the basis for standing

in cases arising under the Freedom of Information Act (FOIA). In the FOIA context,

Congress was not concerned with who the requestor is or the reasons she may be seeking

the information. See Zivotofsky v. Sec'y of State, 444 F.3d 614, 617 (2006):




                                              6
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 13 of 45



       [a]nyone whose request for specific information has been denied has standing to
       bring an action; the requester's circumstances—why he wants the information,
       what he plans to do with it, what harm he suffered from the failure to disclose—
       are irrelevant to standing.

       Similarly, the EIGA contains no limitations on who is entitled to a copy of the

financial disclosure report. The only requirement is that the requester states her name,

occupation, and address. 5 U.S.C. app. § 105(b)(2). Nor is there any requirement under

the EIGA to state any reason for requesting the report. Indeed, the financial disclosure

report must be disclosed even if a requester has no purpose for seeking the information

contained therein. The only limitation is that the report may not be used for any (a)

unlawful purpose; (b) commercial purpose, except by news media; (c) credit rating

purpose; or (d) the solicitation of money. 5 U.S.C. app. § 105(c)(1).

       It is obvious that Congress intended that financial disclosure reports be made

available to all persons, regardless of who they are, or why they want it. It is also clear

that Congress did not intend to limit the public availability of these reports only to

individuals who have a particular purpose for the information contained therein.

       The House Committee Report states as follows with respect to the public financial

disclosures: “there is no restriction on who may gain access to such information only on

what may be done with it after it is obtained.” (emphasis in the original). Ethics in

Government Act of 1977, House Committee on the Judiciary, H. Rpt. 95-800, 95th

Cong., 1st Sess., Nov. 2, 1977, at 25. The Committee believed that the objectives of the

public financial disclosure requirements would be undermined if Congress attempted to

“narrowly circumscribe the zone of permissible uses” of financial disclosure reports. Id.

       Congress believed that it could not require public officials to provide personal

financial disclosure reports to government ethics officials, unless those reports were also


                                              7
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 14 of 45



made available to the public. The House Report notes that requiring the submission of

detailed financial information by public officials raises significant constitutional

concerns. The Committee stated that absent the public disclosure provisions, “it is

doubtful that the reporting and filing requirements would survive the exacting

constitutional scrutiny to which they must be put.” Accordingly, the Committee stated

that “the public availability of disclosed information is not only paramount, but in all

likelihood the crucial element of the formula.” H.R. Rep. No. 95-800, at 24.3

       Congress included the public disclosure provisions at least in part because they

were viewed as essential to the statute’s ability to withstand constitutional scrutiny. This

purpose does not contemplate any specific injury to the public. As such, Plaintiff should

not be required to allege any specific injury, in addition to the non-receipt of information

to which he is entitled by law.

(b) Plaintiff Suffered the Specific Injuries That the EIGA Was Intended to Prevent

       In the alternative, Plaintiff satisfies the standing requirements of Friends of

Animals II, because the information sought in this litigation is directly related to “the type

of harm Congress sought to prevent by requiring disclosure.” 828 F.3d at 992. The

legislative history of the EIGA states that armed with the information required to be

disclosed, “citizens will be able to form independent judgments as to the integrity of

government officials. This information may be relevant to situations where either the

appearance or reality of financial impropriety, self-interest, or conflict of interest exists.”

H.R. Rep. No. 95-800, at 24 (1977). Also among the purposes of the EIGA is to “enhance


3
  The final adopted version of the provisions of the EIGA mandating public availability
of financial disclosure reports was an amalgam of the Senate and House versions of the
legislation. Compare H.R. Rep. No. 95-800, § 205, pp. 5-6, S. Rep. No. 95-170, § 305, p.
95-96, with Pub. L. No. 95-521, § 205, 92 Stat. 1846, 1847 (1978).

                                               8
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 15 of 45



the ability of the citizenry to judge the performance of public officials.” United States v.

Oakar, 111 F.3d 146, 148 (D.C. Cir. 1997). The EIGA disclosures were also enacted as a

means of deterring public officials from abusing their official positions for personal

financial gain. Id. Congress believed that the public disclosure provisions were needed

for the purpose of restoring public confidence in government. H.R. Rep. No. 95-800,

95th Cong., 1st Sess. (1977) at 24 (noting that the primary goal of the statute is

“promoting confidence in public officials through [f]ull disclosure of their personal

financial status.”).

        The information sought by this litigation is precisely tailored to the harms

Congress sought to prevent in enacting the EIGA. The complaint alleged that the

President’s failure to specifically identify his liabilities deprived Plaintiff of (a) an

opportunity to make an independent judgment as to the integrity of the President and

whether the President’s actions have been or could in the future be influenced by

conflicts of interests, and (b) information required to judge the performance of the

President. Compl. ¶¶ 6-8. These are precisely the purposes for which the statute was

enacted. As such, the injury alleged in this case is sufficient for standing purposes,

because the information Plaintiff seeks is directly related to the type of harm Congress

sought to prevent in enacting the EIGA. Friends of Animals II, 828 F.3d at 992.

        The Congressional purpose in making financial disclosure reports publicly

available was not limited to facilitating informed voting decisions. This is demonstrated

by the fact that both elected and non-elected officials are required to make such

disclosures. Rather, Congress intended that financial disclosure statements be made

available so as to enable the public to take informed actions designed to rectify self-




                                                9
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 16 of 45



dealing and conflicts of interests on the part of public officials, both elected and non-

elected. Such actions by citizens may take a myriad of forms.

       For example, the information revealed by the financial disclosure reports may be

used for the purpose of petitioning members of Congress to enact legislation to

strengthen conflicts of interest laws, or to enact laws requiring divestiture of assets giving

rise to conflicts of interest. The EIGA disclosures may be used to enlist the news media

to publicize conflicts of interests, thereby focusing public attention on the issue. The

information may be used for the purpose of speaking intelligently with friends, neighbors,

and colleagues concerning actual or potential conflicts of interests on the part of high-

level government officials. All of these and other activities are essential aspects of being

able to participate in the political process in an informed manner. Compl. ¶ 7.

       Nor may the President object that the injury claimed in this litigation is

insufficient for standing purposes because it is not sufficiently concrete or particularized.

The mere fact that an injury is “widely shared” does not negate standing in informational

injury cases. FEC v. Akins, 524 U.S. 11, 24, 118 S. Ct. 1777, 141 L. Ed. 2d 10 (1998).

See also Pub. Citizen v. United States Dep't of Justice, 491 U.S. 440, 449-50, 109 S. Ct.

2558 (1989), noting that the injury to an individual who has been denied information to

which he is entitled is not lessened by virtue of the fact that other citizens may have the

identical complaint.

       In Friends of Animals II, the court held that a party “suffers sufficiently concrete

and particularized informational injury” when it (a) is deprived of information to which,

on its interpretation, it is entitled and (b) it suffers the type of harm Congress sought to

prevent in requiring disclosure. Id., 828 F.3d at 992. The requirement for “concrete and




                                              10
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 17 of 45



particularized” injury is satisfied when this two-part test is met. See also Elec. Privacy

Info. Ctr. v. Presidential Advisory Comm'n on Election Integrity, 878 F.3d 371, 378 (D.C.

Cir. 2017). Plaintiff satisfied this test, by virtue of alleging the harms that the EIGA was

designed to prevent.

       Moreover, the value of the information sought by this litigation is significantly

diluted with the passage of time. Information pertaining to the existence of a conflict of

interest revealed several years after the fact is primarily of historical value. Therefore,

the President’s failure to provide the information sought by this litigation in a timely

manner deprived Plaintiff of information required to participate meaningfully in the

political process. Am. Historical Ass'n v. Nat'l Archives & Records Admin.,

310 F. Supp. 2d 216, 227-28 (D.D.C. 2004).

       In addition to the above, the information sought by this litigation is also required

by Plaintiff to make an informed voting decision, which is at the heart of the democratic

process. Compl. ¶ 8. In cases arising under the Federal Election Campaign Act (FECA),

the courts have held that a litigant alleges a sufficient informational injury for standing

purposes “if the disclosure they seek is related to their informed participation in the

political process.” Nader v. FEC, 725 F.3d 226, 230 (D.C. Cir. 2013). Informed

participation in the political process includes information required to make informed

voting decisions. See FEC v. Akins, 524 U.S. 11, 24-25, 118 S. Ct. 1777 (1998).

       Congress certainly intended that citizens would use the financial disclosures for

the purpose of voting decisions, as is illustrated by the fact that candidates for public

office must also make the required disclosures. 5 U.S.C. app. § 101. Moreover, the broad

purpose of the statute in providing citizens with information to judge the integrity of




                                              11
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 18 of 45



elected officials and evaluate their performance in office necessarily assumes that the

information would be used every two or four years in connection with the making of

voting decisions. Indeed, the voting decision perhaps represents the most concrete way in

which a citizen may effectively utilize the information provided in the financial

disclosure statements.

       The ability to make a judgment as to whether the President’s actions have been or

could be influenced by conflicts of interests is a critical element in the making of an

informed voting decision. An informed voting decision requires that Plaintiff have

sufficient information to evaluate whether the President’s past performance in office has

been influenced by personal financial considerations, as well as to determine whether the

President could in the future be influenced by personal financial considerations. The

President’s failure to specifically identify his debts, and the debts of his spouse and

dependent child (assuming such debts existed), makes it impossible for Plaintiff to judge

the President’s past performance in office, as well as the potential for future conflicts of

interests. This in turn precludes Plaintiff from making an informed voting decision in

connection with the March 3, 2020 Texas Presidential Primary, as well as the general

election on November 3, 2020. Compl. ¶ 8; Declaration of Jeffrey Lovitky, ¶¶ 6-8.

       The alleged voting injury is concrete, in that it pertains to specific elections

conducted on specific dates. Indeed, as will be discussed in further detail below in

connection with Plaintiff’s request for a preliminary injunction, the absence of the

information sought by this litigation will result in an irreparable voting injury in

connection with the March 3, 2020 Texas Presidential Primary, as well as the general

election on November 3, 2020.




                                             12
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 19 of 45



(c) The President Is Subject to Mandamus/Injunctive Relief and Is Also Subject to
Declaratory Judgment Relief

        This Court has authority to order relief in the nature of mandamus against the

President, or in the alternative issue a declaratory judgment adjudicating the President's

legal duties. The controlling legal authority in this judicial circuit on whether mandamus

may lie against the President is NTEU v. Nixon, 492 F.2d 587 (D.C. Cir. 1974). The issue

in NTEU was whether the President could be compelled by writ of mandamus to

implement a pay raise for federal employees. In NTEU, the court noted that the Supreme

Court has not decided whether the President may be mandamused. NTEU at 606-07.

The court found, on the basis of its extensive review of constitutional principles and

Supreme Court precedent, that it had jurisdiction under 28 U.S.C. § 1361 to mandamus

the President. Id., at 616.

        In NTEU, the court ultimately determined that a declaratory judgment should be

issued in lieu of a writ of mandamus. Id. at 616. However, the court’s holding that it had

authority to issue a declaratory judgment was expressly predicated upon its finding that it

had authority to mandamus the President. Id., at 616 (noting that the Declaratory

Judgment Act does not provide an independent basis for jurisdiction, but “because in this

case subject matter jurisdiction is present under section 1361, this Court may utilize the

tool of declaratory relief.”). Accordingly, the court’s holding pertaining to its authority

to issue the writ of mandamus was not dicta. See Lawson v. United States, 176 F.2d 49,

51 (D.C. Cir. 1949) (defining dicta as “language unnecessary to a decision.”) Rather,

NTEU’s holding that the court had jurisdiction to mandamus the President was a

necessary predicate to its determination that it also had jurisdiction to issue a declaratory

judgment against the President.


                                             13
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 20 of 45



       Not long after NTEU, the D.C. Circuit issued its decision in Nat’l Wildlife Fed’n

v. United States, 626 F.2d 917 (D.C. Cir. 1980). In Nat’l Wildlife Fed’n, the plaintiff

sought a writ of mandamus and a declaratory judgment against the President and the

Director of the Office of Management and Budget. The court declined to order relief due

to unresolved issues as to whether the case presented a non-justiciable political question.

Id., at 924-25. However, in doing so, the court reaffirmed the holding in NTEU, stating

that “[m]andamus is not precluded because the federal official at issue is the President of

the United States.” Id. at 923.

       Subsequent to NTEU and Nat’l Wildlife Fed’n, the Supreme Court decided

Franklin v. Massachusetts, 505 U.S. 788, 112 S. Ct. 2767 (1992). In Franklin,

Massachusetts filed suit against the President and the Secretary of Commerce, arguing

that the decision to allocate overseas military personnel to particular States for voter

reapportionment purposes was arbitrary and capricious agency action in violation of the

Administrative Procedure Act (APA), as well as a violation of Article I, § 2, cl. 3 of the

U.S. Constitution. The Supreme Court held that the President is not an agency for

purposes of the APA. Accordingly, the President’s actions are not reviewable under the

APA’s arbitrary and capricious standard of review. Franklin, 505 U.S. at 801.

       Separately, in Part III of the opinion, a four-judge plurality stated, “in general this

court has no jurisdiction of a bill to enjoin the President in the performance of his official

duties.” Id., 505 U.S. at 802-803. The same four Justices who signed the plurality

opinion joined with Justice Scalia in a majority opinion, in which the Court held that the

duties of the President at issue in Franklin were “not merely ceremonial or ministerial.”

Id., 505 U.S. at 800.




                                             14
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 21 of 45



        The statement in Franklin that courts do not “generally” have authority to enjoin

the President in the performance of an official duty must be read in the context of the fact

that the official duty at issue in Franklin was not viewed by the majority as a ministerial

duty. Indeed, the plurality opinion explicitly recognized this point, noting that the

Supreme Court has “left open the issue of whether the President might be subject to a

judicial injunction requiring the performance of a purely ministerial duty.” Id., 505 U.S.

at 802 (quoting Mississippi v. Johnson, 71 U.S. (4 Wall.) 475, 498-499, 18 L. Ed. 437

(1867)).

        In his separate concurring opinion, Justice Scalia also reiterated the plurality’s

conclusion that the Supreme Court has never decided whether the President may be

mandamused. Id., 505 U.S. at 827, fn. 2 (Scalia J. concurring). Accordingly, five Justices

in Franklin (the four Justice plurality plus Justice Scalia) explicitly stated that the

Supreme Court has never resolved the issue of whether the President may be

mandamused.

        As noted above, the D.C. Circuit held in NTEU v. Nixon, 492 F.2d 587 (D.C. Cir.

1974), that the President may be mandamused to perform a ministerial duty. Franklin did

not even address, let alone resolve, the fundamental issue in this case, i.e., whether the

President may be mandamused to perform a ministerial duty. To the contrary, five

Justices in Franklin explicitly stated that the Supreme Court has never decided whether

the President may be mandamused.

        Subsequent to Franklin, there have been other decisions in the D.C. Circuit that

suggest a fulsome approach towards judicial review of Presidential actions. In Swan v.

Clinton, 100 F.3d 973 (D.C. Cir. 1996), the court was presented with the issue of whether




                                              15
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 22 of 45



the President could be mandamused for the purpose of reinstating an official whom he

had removed from office. The Court ultimately did not reach the issue of whether

mandamus may lie against the President, because it found that partial relief could be

granted by mandamusing a subordinate official. Id., at 980-81. However, the majority’s

“implicit conclusion” was that the President can be mandamused to perform a non-

discretionary act. Id., at 990 (Silberman J. concurring). See also Nat. Res. Def. Council v.

Pena, 147 F.3d 1012 (D.C. Cir. 1998), citing Swan for the proposition that mandamus

against the President “is appropriate only (1) if petitioner satisfies requirements needed

for mandamus relief and (2) if injunction will compel performance of ministerial rather

than discretionary obligation.” Id. at fn. 5 (internal quotations omitted).

       In Mountain States Legal Found. v. Bush, 306 F.3d 1132, 1136 (D.C. Cir. 2002),

the plaintiff challenged a Presidential Proclamation designating a National Monument,

alleging that the President acted ultra vires and unconstitutionally in making the

designation. The court rejected the claim on the merits. Nonetheless, the court stated: “In

reviewing challenges under the Antiquities Act, the Supreme Court has indicated

generally that review is available to ensure that the Proclamations are consistent with

constitutional principles and that the President has not exceeded his statutory authority."

Id., at 1136. See also Chamber of Commerce v. Reich, 74 F.3d 1322, 1332 (D. C. Cir.

1996) (finding that the President exceeded his authority in issuing an Executive Order,

and rejecting the notion that the President can “bypass scores of statutory limitations…”).

       There have also been post-Franklin district court decisions holding that the

President and Vice-President may be mandamused. In Citizens for Responsibility &

Ethics in Wash. v. Cheney, 593 F. Supp. 2d 194, 221 (D.D.C. 2009), the district court




                                             16
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 23 of 45



denied a motion to dismiss a mandamus claim against the Vice-President, holding that the

Presidential Records Act created ministerial obligations that could be enforced through

mandamus. The court further denied a motion to dismiss plaintiff’s request for a

declaratory judgment directed to the Vice-President and the Executive Office of the

President. Id., at 222; see also Judicial Watch, Inc. v. Nat'l Energy Policy Dev. Grp., 233

F. Supp. 2d 16, 23 (D.D.C. 2002) (declining motion to certify for interlocutory review

due to absence of substantial grounds for difference of opinion as to whether the Vice-

President may be mandamused); Freedom Watch, Inc. v. Obama, 807 F. Supp. 2d 28, 35-

36 (D.D.C. 2011) (denying motion to dismiss mandamus claim against the President).

       NTEU is still the controlling authority in this judicial circuit on the issue of

whether the President may be mandamused. NTEU will continue to be the controlling

authority on this issue, unless and until reversed by an en banc decision of the D.C.

Circuit, or by the Supreme Court. See Save Our Cumberland Mountains, Inc. v. Hodel,

826 F.2d 43, 54 (D.C. Cir. 1987) (Ruth B. Ginsburg, J., concurring).

       Plaintiff also seeks injunctive relief, in addition to mandamus and declaratory

relief. The availability of injunctive relief against the President is analyzed under the

same principles as are applicable to mandamus relief. Swan v. Clinton, 100 F.3d 973,

976 n.1 (D.C. Cir. 1996). See also Nat'l Wildlife Fed'n v. United States, 626 F.2d 917 n.1

(D.C. Cir. 1980) ("an action purportedly requesting a mandatory injunction against a

federal official is analyzed as one requesting mandamus.").4

       As noted above, both NTEU and Nat'l Wildlife Fed'n clearly hold that the

President may be mandamused to perform a ministerial duty. It necessarily follows that


4
  Some courts have held that mandamus is an even more extraordinary remedy than
injunctive relief. Nat. Res. Def. Council v. Lujan, 768 F. Supp. 870, 890 (D.D.C. 1991).

                                             17
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 24 of 45



injunctive relief is also available directing the President to perform a ministerial duty.

Moreover, the opinion in NTEU was specifically framed in the context of whether

injunctive relief may be obtained against the President. See NTEU, 492 F.2d at 609,

stating “no immunity established under any case known to this Court bars every suit

against the President for injunctive, declaratory or mandamus relief.” The Supreme

Court subsequently decided in Franklin v. Massachusetts, 505 U.S. 788, 801, 112 S. Ct.

2767 (1992) that the President’s discretionary determinations are not reviewable under

the APA’s arbitrary and capricious standard of review. However, the plurality opinion

declined to decide “whether the President might be subject to a judicial injunction

requiring the performance of a purely ministerial duty.” Id., 505 U.S. at 802 (quoting

Mississippi v. Johnson, 71 U.S. (4 Wall.) 475, 498-499, 18 L. Ed. 437 (1867)).

       In sum, injunctive relief ordering the President to perform a ministerial duty is

available in this Circuit based upon the fact that mandamus relief is available under

NTEU. The subsequent decision in Franklin does not change this conclusion, because

the Supreme Court expressly refused to decide whether the President may be directed by

injunction or writ of mandamus to perform a ministerial duty.

       Plaintiff alternatively seeks a declaratory judgment in the event the Court denies

his request for relief in the nature of mandamus. The court may issue a declaratory

judgment if the court has jurisdiction to order relief in the nature of mandamus. See

NTEU v. Nixon, 492 F.2d 587, 616 (D.C. Cir. 1974); Citizens for Responsibility & Ethics

in Wash. v. Cheney, 593 F. Supp. 2d 194, 222 (D.D.C. 2009); “Where a plaintiff

advances a legally cognizable claim for mandamus, the plaintiff necessarily also




                                              18
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 25 of 45



advances a cause of action on which declaratory relief may lie.” See also United Gov't

Sec. Officers, Local No. 52 v. Chertoff, 587 F. Supp. 2d 209, 222 (D.D.C. 2008).

       Moreover, this Court could award declaratory relief even in the absence of

mandamus jurisdiction. This is consistent with the principle that courts enjoy broad

remedial powers. See Bell v. Hood, 327 U.S. 678, 66 S. Ct. 773 (1946) (“[i]t is also well

settled that where legal rights have been invaded, and a federal statute provides for a

general right to sue for such invasion, federal courts may use any available remedy to

make good the wrong done.”).

       The Supreme Court has held that a declaratory judgment against the President

may be issued, even in cases not arising in the mandamus context. In Clinton v. City of

New York, 524 U.S. 417, 118 S. Ct. 2091, 141 L. Ed. 2d 393 (1998), the Supreme Court

found that a line item veto exercised by President Clinton was unconstitutional. The

Court held that the challengers had standing to seek a declaratory judgment because

"traceability and redressability are easily satisfied [when] injury is traceable to the

President's [actions] and would be redressed by a declaratory judgment that the

[actions] are invalid." Id. at 433 n.22.

       Finally, the President has no legitimate claim of immunity in this case. The

Supreme Court has stated that “immunities are grounded in the nature of the function

performed, not the identity of the actor who performed it." Clinton v. Jones, 520 U.S.

681, 695, 117 S. Ct. 1636 (1997) (quoting Forrester v. White, 484 U.S. 219, 229, 98 L.

Ed. 2d 555, 108 S. Ct. 538 (1988)). In this case, the function to be performed is the

identification of personal liabilities on the President’s financial disclosure statements.

This is a purely administrative task, which in no way implicates the unique constitutional




                                              19
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 26 of 45



character of the Presidency. The President is merely being requested to perform the

identical duty that is required of thousands of other federal officials in all three branches

of government.

        Indeed, the President would likely be required to provide the same information

sought by this suit, if one of his lenders sued him for failing to fully disclose his debts in

a loan application. Clinton v. Jones, 520 U.S. 681, 117 S. Ct. 1636 (1997). The President

would also be required to furnish the information sought in this case in response to a

grand jury subpoena. United States v. Nixon, 418 U.S. 683, 94 S. Ct. 3090 (1974). The

office occupied by the President should not shield him from providing the information

sought in this action, since he could be ordered to provide the same information in other

situations.

        Accordingly, the redressability element of standing is established, because the

court may either mandamus or enjoin the President, or as in NTEU, issue a declaratory

judgment adjudicating the President’s financial disclosures to be inconsistent with the

requirements of the Ethics in Government Act.

V. PLAINTIFF MAY OBTAIN JUDICIAL REVIEW EVEN THOUGH THE EIGA
DOES NOT PROVIDE A PRIVATE CAUSE OF ACTION

        Plaintiff has a right to judicial review, even in the absence of a private cause of

action under the EIGA. An important case in this area is Chamber of Commerce of the

United States v. Reich, 74 F.3d 1322 (D.C. Cir. 1996), involving a challenge to a

Presidential Executive Order barring the hiring of replacement workers during a lawful

strike. The government argued that the absence of any statutory cause of action barred

judicial review of the dispute. The court held that “[i]f a plaintiff is unable to bring his

case predicated on either a specific or a general statutory review provision, he may still


                                              20
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 27 of 45



be able to institute a non-statutory review action.” Id. at 1327. The court recognized the

long history of permitting judicial review of illegal government action, even in the

absence of a statute conferring a right of review. Id. at 1327-1328.

        Moreover, with respect to the United States District Court for the District of

Columbia, there is long standing historical precedent supporting a non-statutory right of

review when mandamus relief is sought. See Clark Byse & Joseph V. Fiocca, Section

1361 of the Mandamus and Venue Act of 1962 and "Nonstatutory" Judicial Review of

Federal Administrative Action, 81 Harv. L. Rev. 308, 310-13 (1967). Prior to the 1962

adoption of 28 U.S.C. §1361, the only federal court with the authority to issue a writ of

mandamus was the United States District Court for the District of Columbia. Ganem v.

Heckler, 746 F.2d 844, 851 (1984). This authority is derived from the Act of February

27, 1801, 2 Stat. 103 establishing the District of Columbia, which provided that the laws

of Maryland continued in force in that part of the District ceded by Maryland to the

United States. Id.

        In Kendall v. United States, 37 U.S. 524, 619-620 (1838), the Supreme Court

noted that the common law as it was in force in the State of Maryland at the time of the

establishment of the District of Columbia authorized the courts of that State to issue writs

of mandamus. The Supreme Court emphasized the historic importance of the common

law writ, stating as follows:

        the power to enforce the performance of the act must rest somewhere, or it will
        present a case which has often been said to involve a monstrous absurdity in a
        well organized government, that there should be no remedy, although a clear and
        undeniable right should be shown to exist.

Id. at 624.




                                             21
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 28 of 45



       Completely absent from any of the common law mandamus cases is any

suggestion of a requirement for a statute conferring a private right of action. In Marbury

v. Madison, there was no statutorily conferred private cause of action pursuant to which

Marbury sought a writ of mandamus. Rather, the Court reached back into English law,

and quoting Blackstone stated: “it is a settled and invariable principle in the laws of

England, that every right, when withheld, must have a remedy, and every injury its

proper redress." Marbury v. Madison, 5 U.S. 137, 163, 2 L. Ed. 60 (1803). Indeed, at

common law, as it is today, it was the absence of any alternative remedy that was the

essential predicate for maintaining a mandamus suit.

       The D.C. Circuit has previously accepted the principle that there is no

requirement for a separate independent cause of action when relief in the nature of

mandamus is sought. Perhaps the most prominent case in this regard is Chamber of

Commerce of the United States v. Reich, 74 F.3d 1322 (D.C. Cir. 1996), which stands for

the proposition that a non-statutory cause of action exists when challenging the actions of

federal officials. Id. at 1327. The D.C. Circuit in Chamber of Commerce did not

specifically identify mandamus as the non-statutory cause of action it was referring to.

However, the cases relied upon in Chamber of Commerce were mandamus cases.

       Moreover, subsequent D.C. Circuit decisions confirm that Chamber of Commerce

was indeed referring to mandamus as the applicable non-statutory cause of action. See In

re Cheney, 334 F.3d 1096, 1103 (D.C. Cir. 2003), vacated on other grounds by Cheney v.

United States Dist. Court, 542 U.S. 367, 159 L. Ed. 2d 459, 124 S. Ct. 2576 (2004); see

also Washington Legal Foundation v. United States Sentencing Comm'n, 89 F.3d 897,

901 (D.C. Cir. 1996).




                                             22
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 29 of 45



       The court in In re Cheney specifically noted the availability of a private cause of

action when mandamus was sought against the Vice-President, stating that “plaintiffs'

cause of action against the Vice President arises not under the APA, but under the

Mandamus Act.” 334 F.3d at 1103. See also Id. at 1113, fn. 1, noting that “[m]andamus

was the only basis upon which the actions could have proceeded in the district court. All

agree that FACA does not itself create a cause of action.”

       Similarly, in Consol. Edison Co. of N.Y., Inc. v. Ashcroft, 286 F.3d 600, 604 (D.C.

Cir. 2002), the court held that the issue in a mandamus action is not whether the statute

providing the substantive rights to be enforced authorizes a private cause of action, but

rather whether the common law requirements for mandamus have been satisfied. See

also Timken Co. v. Simon, 539 F.2d 221, 227 (D.C. Cir. 1976) (noting that a statute that

imposes ministerial duties suggests a Congressional intent to make mandamus available

as a remedy).

        Other Courts of Appeals have also accepted the proposition that the 1962

Mandamus Act provides for an independent cause of action. See Hernandez-Avalos v.

INS, 50 F.3d 842, 845 (10th Cir. 1995) noting that “a plaintiff who has alleged a cause of

action under the APA or the Mandamus Act need not rely upon an implied right of action

under any other statute." (quoting Soler v. Scott, 942 F.2d 597, 605 (9th Cir.1991))

(emphasis added).

       There is also ample case law from the United States District Court for the District

of Columbia holding that 28 U.S.C. § 1361 affords an independent cause of action, just as

an independent cause of action existed under the common law prior to the 1962

codification. See Citizens for Responsibility & Ethics in Wash. v. Cheney, 593 F. Supp.




                                            23
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 30 of 45



2d 194, 217 (D.D.C. 2009) (noting the availability of mandamus relief even when the

statute being violated does not provide for a private right of action); United Gov't Sec.

Officers, Local No. 52 v. Chertoff, 587 F. Supp. 2d 209, 217 (D.D.C. 2008) (holding that

absence of a private cause of action does not bar mandamus relief); Judicial Watch v.

Nat'l Energy Policy Dev. Grp., 219 F. Supp. 2d 20, 42 (D.D.C. 2002) (noting that “the

mandamus statute may provide an avenue to remedy violations of statutory duties even

when the statute that creates the duty does not contain a private cause of action”), rev'd

and vacated on other grounds by In re Cheney, 334 F.3d 1096 (D.C. Cir. 2003); Judicial

Watch, Inc. v. United States DOC, 736 F. Supp. 2d 24, 31 (D.D.C. 2010) (a cause of

action for alleged violations of the Federal Advisory Committee Act may be asserted

under the mandamus statute); Freedom Watch, Inc. v. Obama, 807 F. Supp. 2d 28, 33-34

(D.D.C. 2011) (plaintiff has a right to review under the mandamus statute in the absence

of any other statutory cause of action).

VI. EACH OF THE PRELIMINARY INJUNCTION FACTORS FAVORS
GRANTING PLAINTIFF’S MOTION

(a) Plaintiff Is Likely to Succeed on The Merits

       1.The President Had A Ministerial Duty to Differentiate Personal Liabilities
       from Non-Personal Business Liabilities

       As was the case with respect to the 2016 financial disclosures, the President

commingled the debts he was required to report on his 2018 and 2019 financial

disclosures, i.e., personal liabilities, with non-personal liabilities incurred by business

entities. Specifically, the President is not liable for the debt of the Trump National Golf

Club Colts Neck LLC. Pursuant to Section 3.19 of the mortgage given by the Trump

National Golf Club Colts Neck LLC, no member or manager of the LLC is liable for the



                                              24
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 31 of 45



debt secured by this mortgage. The disclosure statement identifies President Trump as the

President and member of the Trump National Golf Club Colts Neck LLC. As such, the

President is not liable for the debt secured by the mortgage given by the Trump National

Golf Club Colts Neck LLC. Compl ¶¶ 17-18, 43 and Ex.7.

       The President is also not liable for the debts of the following entities identified in

Part 8 of the President’s 2018 and 2019 financial disclosure statements: TIHT

Commercial LLC, Trump Park Ave. LLC, Trump Plaza LLC, Trump Tower Commercial

LLC, Seven Springs LLC, and 1125 South Ocean LLC. In support of this allegation,

Plaintiff notes that the mortgages given by these entities do not directly or indirectly

identify the President as an obligor under any of the loans secured by such mortgages.

Compl. ¶¶ 19-21, 44 and Exhibits 7-15.

       The publicly filed UCC-1 financing statement evidencing the debt of the Trump

Old Post Office LLC to Deutsche Bank also does not identify the President as a debtor.

Accordingly, plaintiff alleges that the President is not liable for this loan, which was

listed on both the 2018 and 2019 financial disclosure statements. Compl. ¶¶ 19-21, 44

and Ex. 14.

       On the other hand, the President is liable for some of the loans listed in his 2018

and/or 2019 financial disclosure statements. Thus, the President is personally identified

as the borrower in his 2018 financial disclosures on the mortgages given on the properties

at 1094 S Ocean Blvd., and 124 Woodbridge Rd. Compl. ¶¶ 22, 41, and Exhibits 16-19.

The President is also personally identified as the borrower on his 2018 financial

disclosures in connection with a loan from Michael Cohen, the President’s former

personal attorney. The OGE determined that the President was required to report the loan




                                             25
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 32 of 45



from Michael Cohen on his financial disclosures. Compl. ¶ 23. The President also has

personal liability in connection with the loan to 40 Wall Street LLC. Compl. ¶ ¶ 24-25,

41, Exhibits 20-21.

        Further, there is no information in the public records pertaining to the loans made

to the following entities as listed in Part 8 of the 2018 and 2019 financial disclosure

statements: (a) Trump National Doral, (b) Fifty–Seventh Street Associates, LLC,5 and (c)

TIHT Chicago. However, the President would not have been required to report these

debts, unless they were personal liabilities. Therefore, these debts must be presumed to

represent his liabilities. Compl. ¶ ¶ 26, 42.

        Based on the foregoing, the complaint alleges that the President commingled

liabilities he was required to report, i.e., personal liabilities, with non-personal liabilities

incurred by business entities.    Compl. ¶ 45. Allen Weisselberg, Chief Financial Officer

of the Trump Organization, further supports this allegation. Mr. Weisselberg stated in an

interview with the New York Times that the President “overdisclosed” the liabilities in

his financial disclosure reports. Mr. Weisselberg stated that the President was liable for

only a “small percentage of the corporate debt” disclosed in his financial disclosure

reports. However, he declined to identify that portion of the corporate debt for which the

President was liable. Compl. ¶ 45 and Ex. 26.

        The President had a non-discretionary duty to disclose personal liabilities. Compl.

¶¶ 4, 38, 47. The President breached this duty by commingling personal liabilities, with

non-personal debts of business entities, thereby making it impossible to identify which of




5
 The loan to Fifty–Seventh Street Associates, LLC does not appear as an entry on the
2019 financial disclosure statement.

                                                26
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 33 of 45



liabilities listed on Part 8 of the disclosure statement represent personal liabilities. Compl.

¶¶ 1, 4, 45, 47.

        The President’s duty to specifically identify personal liabilities is unambiguously

mandated by law.6 The EIGA requires filers to provide “a full and complete statement” as

to “[t]he identity and category of value of the total liabilities owed to any creditor….”

See 5 U.S.C. app. § 102(a) & (a)(4). The term “liabilities” as used in the above sentence

must refer to liabilities of the filer, as opposed to liabilities of some unidentified third

party. Any other interpretation would be absurd in light of the purpose of the statute,

which is to “enhance the ability of the citizenry to judge the performance of public

officials.” United States v. Oakar, 111 F.3d 146, 148 (D.C. Cir. 1997).7

        Moreover, this interpretation is supported by regulations issued by the OGE,

which require disclosure of only personal liabilities. These regulations require disclosure

of the “filer's liabilities exceeding $ 10,000.”).8 See 5 C.F.R § 2634.305(a). The term

“filer” refers to the "reporting individual.” 5 C.F.R. § 2634.105(g). Likewise, the

regulations mandate disclosure of only the personal liabilities of the filer’s spouse and/or

6
 Mandamus would be available even if the statute were ambiguous, as long as the statute
as interpreted by the court imposed a non-discretionary duty on the President. 13th Reg'l
Corp. v. U.S. Dep't of Interior, 654 F.2d 758, 760 (D.C. Cir. 1980).
7
 The provisions of 5 U.S.C. app. § 102(a)(4) requiring disclosure of liabilities in excess
of $10,000 have been described by the OGE as “unambiguous.” See OGE letter dated
May 25, 1994, available at
https://www.oge.gov/Web/OGE.nsf/All+Advisories/BBCD2048C369D0B985257E96005
FBD8C/$FILE/6279065e8a994d3b9e1de5c413a76bc72.pdf?open (last accessed March
28, 2019).

8
  Mandamus may be based on the failure to comply with legislative regulations. See In re
Medicare Reimbursement Litig. Baystate Health Sys., 414 F.3d 7 (D.C. Cir. 2005)
(holding that mandamus may be based on regulations issued by the Secretary of Health
and Human Services).



                                               27
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 34 of 45



dependent children. 5 C.F.R. § 2634.311(a)(3). These regulations were issued using

notice and comment rulemaking procedures. 57 Fed. Reg. 11800 (April 7, 1992).

Accordingly, they have the force and effect of law. Perez v. Mortg. Bankers Ass'n, 135 S.

Ct. 1199, 1204 (2015). Similarly, the Instructions for completion of financial disclosure

reports issued by the OGE require disclosure of only personal liabilities. Compl. ¶ 27

and Ex. 22.

        Moreover, the Public Financial Disclosure Guide issued by the OGE expressly

admonishes filers not to report the liabilities of an LLC, unless the filer, the filer’s

spouse, or the filer’s dependent children are personally liable for those loans. Compl., ¶

28 and Ex. 23. The Guide states in pertinent part as follows: “Do not include a loan

owed by a LLC, unless you, your spouse or dependent child is also personally liable for

that same loan.” See Guide, January 1, 2019, pp. 209, 357, Compl. Ex. 23.

        There is no difference between a duty to disclose personal liabilities, and a duty to

specifically identify personal liabilities when they are commingled with other non-

personal debts. The duties to disclose personal liabilities, and the duty to specifically

identify personal liabilities when they are commingled with non-personal liabilities,

represent the identical duty.

        To the extent there is any ambiguity concerning this issue, it is resolved by the

EIGA’s mandate to furnish “a full and complete statement” of personal liabilities. 5

U.S.C. app. § 102(b)(1)(B). The “full and complete” statement most certainly

encompasses a duty to specifically identify personal liabilities when they are commingled

with non-personal liabilities of business entities. The President did not satisfy that

obligation when he commingled personal liabilities with non-personal liabilities of




                                              28
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 35 of 45



business entities, thereby making it impossible to determine which of the debts listed on

the disclosure statement represented personal debts. Compl. ¶¶ 4, 45.

        Plaintiff submits that there is no functional distinction between an outright refusal

to disclose personal liabilities, and disclosing a mixture of personal and non-personal

liabilities and requiring ethics officials or members of the public to guess which are the

personal liabilities. In either case, the result is the same. Plaintiff lacks the information to

which he is entitled by law, i.e., disclosure of the personal liabilities of the filer, the

filer’s spouse, and/or the filer’s dependent children.9

        The purpose of the EIGA’s disclosure provisions is to enable the public to

identify any conflicts of interest. Liabilities of a personal nature may reasonably

influence an official decision. On the other hand, a non-personal liability of a business

entity may have little or no influence on official decision-making. As a result, the basic

purposes of the statute are frustrated when a filer commingles personal with non-personal

liabilities, thereby making it impossible to identify the personal liabilities.




9
  The President was also required to report the separate liabilities of his spouse and/or
dependent child. However, the President’s duty to disclose the separate debts of his
spouse and dependent child had no impact on his disclosure requirements in this
particular case. The reason being that no such separate liabilities existed. Compl., ¶¶ 33-
37. Moreover, even if such liabilities existed, the President would still have been required
to distinguish the personal liabilities of his spouse/dependent child and the non-personal
liabilities of a business entity. Compl. ¶ 37. The reasons that the President was required
to distinguish his liabilities from the non-personal liabilities of a business entity apply
with equal force to the liabilities of his spouse and dependent child. The President was
required by law to report the personal liabilities of his spouse and dependent child just as
he was required to report his liabilities. 5 U.S.C. app. § 102(e)(1). Therefore, it would
have been incumbent upon the President to distinguish the liabilities he was required to
report, i.e. the liabilities of his spouse and dependent child, from the non-personal
liabilities of business entities.


                                               29
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 36 of 45



       The President may assert that his reporting of the non-personal liabilities of

business entities listed on Part 2 of his financial disclosures serves a salutary public

purpose, because he has an investment interest in those business entities. This ignores the

fact that the President's reporting of the mortgages listed on Part 8 of his financial

disclosures provided little information that was not already readily available to the

general public. It can readily be determined whether a business entity listed on Part 2 of

the financial disclosures has given a mortgage simply by searching a public records

database. On the other hand, information pertaining to whether any parties other than the

business entity mortgagor may be liable under the debt secured by such mortgages cannot

be definitively ascertained unless one also has access to the underlying note and debt

instruments.

       Moreover, the entire rationale for requiring filers to disclose their liabilities within

certain specified categories of value was so that the public may be able to determine the

magnitude of any potential conflict of interest. See Public Officials Integrity Act of 1977,

Senate Committee on Governmental Affairs, S. Rpt. 95-170, 95th Cong., 1st Sess., May

16, 1977, p. 117 stating, “some range of value is needed to identify the magnitude of a

conflict.” As further noted by the Senate Report, "there is a significant difference

between the conflict of interest, or appearance thereof, presented by a $2,000 holding

and by a holding worth $1,000,000." Id.

       In the instant case, the President's failure to indicate whether he is liable for the

debts of the business entities listed on Part 8 deprives Plaintiff of information pertaining

to the magnitude of any potential conflicts of interests. The President has frustrated the

entire statutory purpose underlying the requirement to assign categories of value to




                                              30
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 37 of 45



liabilities. The categories of value assigned to the debts listed on Part 8 do not fulfill their

statutory function of advising the public of the magnitude of any conflicts of interest,

unless it is also known whether the President is liable for those debts. Indeed, for purpose

of analyzing conflicts of interest, it is of little significance whether a business debt is

$1,000 or $1,000,000, if that debt does not represent a personal liability of the filer. 10

        Separate and apart from his non-discretionary duty to identify his debts, the

President had a further non-discretionary duty to file financial disclosure statements that

may be taken at face value. Compl. ¶ 46. This duty is inherent in the requirement to

provide “full and complete” disclosures. 5 U.S.C. app. § 102(b)(1)(B). It is also inherent

in the President’s certification of his financial disclosure statements as being “true,

complete, and correct.”

        The OGE’s regulations recognize a duty on the part of filers to submit reports that

may be taken at face value. Agency ethics officials are required to accept a filer’s

disclosures at “face value.” See 5 C.F.R. § 2634.605(b)(3). The OGE would not impose

this limitation on agency ethics officials, if filers do not have a corresponding duty to

provide information that may be taken at face value.




10
   At least with respect to his 2018 financial disclosure report, Plaintiff would have no
objection to the President’s reporting of liabilities which he is not obligated to disclose,
provided he differentiated them from the liabilities he was required to disclose. Indeed,
this is precisely what the President did in his May 2018 financial disclosure report with
respect to his reimbursement of “expenses” incurred by his personal attorney, Mr.
Michael Cohen. The President stated that he believed the payment to Mr. Cohen was “not
required to be disclosed,” because an obligation to reimburse an expense does not reflect
a “reportable liability.” However, he nonetheless voluntarily disclosed it in the “interest
of transparency.” Compl. ¶ 23 and Ex. 4.



                                               31
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 38 of 45



        As noted above, the only debts the President was required to report were personal

debts. However, the President’s disclosures cannot be taken at face value, because not all

of the liabilities listed in Part 8 represent personal obligations. Compl. ¶¶ 46, 48.11

        The only relief Plaintiff seeks is an order directing the President to amend his

financial disclosure statement for the purpose of identifying personal liabilities. Plaintiff

seeks nothing more than the performance of a purely non-discretionary duty, as even the

President does not dispute his obligation to disclose personal liabilities in excess of

$10,000. The duty to disclose personal liabilities has no meaning, if that duty is not

accompanied by a corresponding obligation to separately identify those personal

liabilities when they are commingled with liabilities of a non-personal nature.

        (2) There Were No Reportable Unrelated Business Liabilities

       Prior to 2019, the Public Financial Disclosure Guide required disclosure of non-

personal business liabilities in one situation, i.e., when the liabilities of a privately held

company are unrelated to the operations of that company. Compl. ¶ 29 and Ex. 24,

referencing Guide at pp. 242, 268. As noted in the Guide, a filer must report both assets

and liabilities that are unrelated to the operation of the business. An unrelated business

liability is a liability “unrelated to the operations of that trade or business.” Id. An

unrelated business asset is an asset that is “unrelated to the operations of that trade or

business.” Id. at p. 248. An example of an unrelated business liability would be a

swimming pool services company that incurs a liability to purchase an apartment

complex for investment purposes. Compl. ¶ 30 and Ex. 25. An example of an unrelated

11
  These allegations must be accepted as true for purposes of deciding a motion to dismiss
for lack of subject matter jurisdiction. Am. Nat'l Ins. Co. v. FDIC, 642 F.3d 1137, 1139
(D.C. Cir. 2011).



                                               32
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 39 of 45



business asset would be a real estate investment company that buys stock in a bank. Id.

An example of an unrelated business liability in the types of business which the President

owns would occur if one of his golf clubs were to take out a loan for the purpose of

operating a casino in Macau.

       The complaint alleges that the President had no unrelated business liabilities to

report. Compl. ¶¶ 31-32. This allegation is based upon the fact that any unrelated

business liabilities for the entities listed in Part 8 of the disclosure statement would be

evidenced in Part 2 of the disclosure statement by an unrelated business asset of that

entity. Part 2 of the President’s disclosure statements did not disclose any unrelated

business assets. As such, no unrelated business liabilities existed. Compl. ¶ 31. The

complaint further alleged that no such unrelated business liabilities existed because the

terms and conditions of some of the mortgages listed in Part 8 of the disclosure report

expressly prohibit such unrelated business activities. Compl. ¶ 32 and Exhibits 7-8.

       Therefore, the existence of any duty to report unrelated business liabilities cannot

in any way have affected the scope of the President’s disclosure obligations in this case.

Any putative duty to report unrelated business liabilities has no significance for this case.

(3) The President Owes A Duty to Plaintiff to Specifically Identify Personal Liabilities

        Finally, the President owes a duty to Plaintiff to specifically identify any personal

liabilities. The intent of Congress was not simply to make the reports available to the

public, but also to make the information required to be in those reports available to the

public. This is illustrated by the fact that the statute specifies in excruciating detail

exactly what must be disclosed, and when and under what circumstances such disclosures

must be made public. 5 U.S.C. app. § 102; 5 U.S.C. app. § 105. It would illogical for a




                                               33
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 40 of 45



court to hold that Plaintiff has a right to the financial disclosure reports, but at the same

time find that Plaintiff does not have any right to the information required to be in those

reports.

       Indeed, the primary purpose of the statute was not to make the information

available to agency ethics officials. Rather, the primary purpose of the statute was to

make the information available to the public, so that individual citizens can monitor

whether public officials have conflicts of interests. See H.R. Rep. No. 95-800, at 24,

stating that “the public availability of disclosed information is not only paramount, but in

all likelihood the crucial element of the formula.”

           Accordingly, it cannot be said that the President owes no duty to Plaintiff.

Rather, the primary rationale for mandating financial disclosures is to fulfill a duty owed

to the public, which is to ensure that “citizens will be able to form independent judgments

as to the integrity of government officials, and to “promote confidence in public officials

through [f]ull disclosure of their personal financial status.” H.R. Rep. No. 95-800, at 24

(1977). As such, Plaintiff clearly falls within the zone of interests the statute intended to

protect.

       Additionally, the mere fact that the President caused an injury to Plaintiff

necessarily presumes a breach of a duty owed to Plaintiff. See e.g., Nat'l Fed'n of the

Blind v. Spellings, 562 F. Supp. 2d 74, 82 (D.D.C. 2008) (holding that the tests for

standing and demonstrating a clear right to relief for purposes of mandamus are

intertwined). Plaintiff has established that he has suffered an “injury in fact” as a result of

the President’s actions. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S. Ct.




                                               34
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 41 of 45



2130, 119 L. Ed. 2d 351 (1992). As such, there can be little doubt that the President

breached a duty owed to Plaintiff.

(b) Plaintiff Will Suffer Irreparable Harm in The Absence of a Preliminary Injunction

       The information sought by this litigation is needed by Plaintiff to make an

informed voting decision in connection with the March 3, 2020 Texas Republican

Presidential primary, as well as the November 3, 2020 general election. Compl. ¶ 8;

Declaration of Jeffrey Lovitky, ¶¶ 6-8. Plaintiff's judgment as to whether the President’s

actions have been or could be influenced by conflicts of interests will be a critical

element in Plaintiff's decision as to whether to vote for the President in the Texas

Presidential primary, as well as in the general election. Id.12

       An informed voting decision requires that Plaintiff have sufficient information to

evaluate whether the President’s past performance in office has been influenced by

personal financial considerations. Compl. ¶ 8, Decl. ¶¶ 6-8. An informed voting decision

also requires that Plaintiff have sufficient information to determine whether in the future

the President's official decisions could be influenced by personal financial considerations.

Id. However, Plaintiff is unable to evaluate the magnitude or the severity of any actual or

potential conflicts of interest unless he knows whether the debts listed in the President's

financial disclosure statements represent personal obligations. Compl. ¶ 5; Decl., ¶ 8.

       Moreover, the pressure to repay personal loans of the magnitude listed on the

President's financial disclosure statements could reasonably cause any individual to be

distracted from devoting his or her entire attention to the performance of official duties.


12
  A copy of this declaration is attached to Plaintiff’s memorandum of points and
authorities. The statements made in the Declaration are herein adopted as a statement of
facts to support Plaintiff's argument of an irreparable voting injury.

                                              35
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 42 of 45



At worst, the vulnerabilities caused by personal debts of this magnitude could induce an

individual to use his or her official position for the purpose of securing the funds

necessary to repay the loans. Accordingly, the issue of whether the debts listed by the

President represent personal obligations will be a critical factor in Plaintiff's decision

whether to vote for the President in the Texas Presidential primary and the November 3,

2020 general election. Decl., ¶ 7.

       Absent a preliminary injunction, there is no other way for Plaintiff to obtain the

information sought by this litigation by the date of the March 3, 2020 Texas Republican

primary, or the November 3, 2020 general election. Therefore, granting a preliminary

injunction is critical to Plaintiff’s ability to make an informed voting decision.

(c) The Balance of Equities Tip in Plaintiff’s Favor

       Granting the preliminary injunction would impose a minimal burden upon the

President. The only relief sought by Plaintiff is an amendment to the financial disclosure

statements filed on May 15, 2018 and May 15, 2019, indicating which of the listed

liabilities are personal, and which are non-personal liabilities of business entities.

       The information sought in this case does not relate to any confidential or

privileged communications. Plaintiff is not seeking information that would impair the

President’s ability to perform his constitutionals duties. The President could in very short

order provide all of the relief sought in this litigation simply by placing an asterisk next to

the loans for which he is liable. Plaintiff is asking from the President nothing more than is

required from thousands of other federal officials who have been required to provide the

identical information.




                                              36
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 43 of 45



       On the other hand, the burden on Plaintiff as a result of the President’s violation

of the law is far greater. Plaintiff is deprived of the ability to make an informed voting

decision, which is an essential political right in any free society.

       (d) An Injunction Is in The Public Interest

       Moreover, the public interest also clearly favors granting the relief sought. The

President has broken with longstanding tradition in refusing to publicly release his tax

returns, which would likely provide far more detailed information concerning the

President’s financial interests than is currently available to the public. As a result, the

public has less visibility concerning President Trump’s financial interests than was the

case with respect to his predecessors in modern times.

       The President has also not taken the steps followed by his predecessors to

eliminate the potential for financial conflicts of interests. These steps include divestment,

and the transfer of assets into a blind trust managed by an independent trustee. Compl. ¶

53. See also letter from the Office of Government Ethics to Senator Carper dated

December 12, 2016, p. 10, attached as Exhibit 27.

       According to documents released by the General Services Administration (GSA),

the trust established by the President to manage his businesses during his Presidency is

under the control of his two adult sons and the CFO of the Trump Organization. Compl. ¶

54 and Ex. 28. As such, the trust does not meet the requirements for a qualified blind trust

set forth in OGE’s regulations. 5 C.F.R. § 2634.405.

       The President acted contrary to the advice of the OGE in not appointing

independent trustees to manage his trust. Compl. ¶ 55 and Ex. 29, OGE Director Shaub’s

statement to the Brookings Institution that the trust “doesn’t meet the standards that the




                                              37
     Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 44 of 45



best of his nominees are meeting and that every President in the last four decades has

met.”

        The aggregate value of the debts listed on Part 8 of the disclosure statement are at

least several hundreds of millions of dollars, and perhaps into the billions. Liabilities of

this magnitude could render any official vulnerable to the influence of wealthy foreign or

domestic persons, in order to enlist their assistance for the purpose of repaying the loans.

Debts of this size could easily influence the official decisions of any individual, whether

it be for the purpose of obtaining favorable terms or conditions from a lender, or seeking

a lender’s forbearance on collection. The American public has a strong interest in

knowing whether their President is personally liable for debts of this magnitude.

        The very foundations of our government could be shaken if the public believes

that the financial needs or financial interests of the President are influencing

governmental decisions. This factor greatly heightens the public interest in ensuring that

the President discloses all of the information required by the EIGA.

                                          CONCLUSION

        For the foregoing reasons, Plaintiff’s motion for a preliminary injunction should

be granted.


                                                       Respectfully submitted,

                                                       /s/ Jeffrey A. Lovitky
                                                        ____________________
                                                       D.C. Bar Number 404834
                                                       1776 K Street, N.W., Suite 800
                                                       Washington D.C. 20036
                                                       Tel: (202) 429-3393
                                                       Fax: (202) 318-4013
                                                       Email: jefflovitky@gmail.com




                                             38
         Case 1:19-cv-01454-CKK Document 4 Filed 05/22/19 Page 45 of 45



                                  CERTIFICATE OF SERVICE

       I certify that copies that this Motion, together with the Complaint and Summons, was

served upon Defendant on May 22, 2019 by hand delivery to the United States Attorney’s Office

and the United States Attorney General, and by certified mail on the President. I further certify

that I provided on May 21, 2019 a copy of this filing via email to Matthew Glover, Counsel to

the Assistant Attorney General, Civil Division, U.S. Department of Justice.


                                                     /s/
                                                     ___________________
                                                     Jeffrey A. Lovitky
